Citation Nr: 1532714	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-14 304	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE
 
What rating is warranted for a chronic right knee strain from December 24, 2009?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 6, 1988 to October 11, 1988.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).
 
The issues of entitlement to service connection for mood swings, a loss of appetite, memory loss, and a right foot disability, all as secondary to the service-connected chronic right knee strain, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran asserts that his service-connected chronic right knee strain warrants an initial rating higher than 10 percent.  The Veteran reported at his January 2015 Board hearing that he has daily swelling, sharp pain, and locking, as well as tremendous difficulty walking, standing, and sleeping.  He stated that he used a cane and a brace, and was unable to participate in any social activities because of his knee.
 
The Veteran has not been afforded a VA examination since November 2010.  Additionally, the November 2010 VA examiner noted that there was objective evidence of pain with active motion, but did not record any specific findings indicating the degree of motion at which pain began.  The Board therefore finds that a current VA examination is necessary, to include an evaluation of any limitation of right knee motion due to pain, weakness, excess fatigability, incoordination, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995)
 
The Veteran testified in January 2015 that he received treatment for his lower extremities in approximately 2011 or 2013 from a Dr. Reister, but no treatment records pertaining to this treatment have yet been obtained.  Hence, further development is in order.  The Veteran also indicated that he received medical treatment for his knee at Federal Correctional Institutions in Yazoo City, Mississippi; Miami, Florida; and Manchester, Kentucky, but attempts to obtain these records have so far been unsuccessful.  As these records may be directly relevant to the issue of the current severity of the Veteran's right knee disorder, the AOJ should therefore again attempt to obtain these, and any additional relevant records, including VA treatment records, prior to readjudication of the claim.  In this regard, efforts to obtain records in the custody of the Federal government must continue until it is established that further efforts would be futile.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding, pertinent treatment records from the Birmingham VA Medical Center and any affiliated facility including the Anniston/Oxford Clinic, since January 2011.  Further, the RO must contact the Federal Correctional Institutions in Yazoo City, Mississippi; Miami, Florida; and Manchester, Kentucky and secure all medical records dated since December 2009 from those facilities which pertain to the appellant.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records dated since December 2009.  If the Veteran provides new completed release forms authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.
 
3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination with a physician to determine the severity of his right knee strain.  The examiner must be provided access to the Veteran's claims folder, as well as to all files in Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.
 
The physician performing the VA examination must conduct range of motion testing, expressed in degrees.  The examiner must address whether during the examination there is objective evidence of right knee pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain, weakness, stiffness, or locking, and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner must also address whether the Veteran has subluxation or lateral instability of the right knee, and to what severity (slight, moderate, or severe).  

The examiner must address whether there is evidence of a dislocated right knee cartilage, to include residuals thereof.  If such a disorder is present the examiner must opine whether the disorder is at least as likely as not caused by or permanently aggravated by the service connected right knee strain.  If such a disorder exists but is not related to the right knee strain, the examiner must carefully differentiate all pathology caused by the strain from that caused by any other right knee disorder.  

The examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the AOJ should conduct any further development indicated by the newly acquired records and review any examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented their consideration of all relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
6.  Thereafter, the AOJ must readjudicate the issue.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



